t c memo united_states tax_court edward p knoll and mary k king-knoll petitioners v commissioner of internal revenue respondent docket nos filed date robert j paley and scott a carlson for petitioners sean r gannon for respondent memorandum findings_of_fact and opinion gerber judge respondent determined deficiencies in petitioners’ federal_income_tax and penalties for the taxable years and as follows year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure big_number big_number the issues presented for our consideration are whether a dollar_figure settlement payment is excludable from gross_income under sec_104 whether dollar_figure in payments was nontaxable loans or taxable advances and whether petitioners are subject_to sec_6662 penalties for substantial_understatement of tax or negligent disregard of the rules and regulations to the extent that we hold amounts are includable in gross_income petitioners do not contest that such income is subject_to self-employment_tax findings of fact3 petitioners edward p knoll and mary king-knoll resided in barrington illinois at the time their petition was filed during following his graduation from northwestern all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated if the dollar_figure and or dollar_figure amounts are includable in income we must also decide the proper year for inclusion the parties’ stipulation of facts is incorporated by this reference university school of law edward p knoll4 petitioner was employed by the law firm of smith clinch and powers approximately years later that firm was merged into the law firm of winston and strawn winston following the consolidation petitioner became an associate of winston petitioner became an income nonequity partner and continued in that status into winston’s taxable_year ending date during hi sec_26 years with winston petitioner was primarily involved in the area of general corporate work his clients included a state_agency that issued tax-exempt_bonds and a leveraged_lease broker petitioner also prepared tax returns and acted as a trustee for a client’s estate_planning trust in response to a reduced market and the need to improve profitability winston initiated a reduction in force on date petitioner along with several other partners received letters from gary l fairchild winston’s then managing partner requesting that they resign from the firm the weak legal market and the firm’s profitability concerns were the only reasons stated in the letter as the basis for asking petitioner to resign petitioner mary king-knoll is a party to this case by reason of the fact that she filed joint federal_income_tax returns with edward p knoll for the years under consideration the date letter from mr fairchild offered the following terms in return for petitioner’s voluntary resignation from the firm a dollar_figure lump-sum payment receipt of retirement benefits upon qualification pursuant to the winston partnership_agreement as if petitioner had not been severed but had retired from the firm and additional payments for approved urgent family needs for a period of years on date petitioner received a second letter from mr fairchild which offered in addition to the terms of the date letter payments of dollar_figure a year for years to receive the additional payments petitioner had to withdraw voluntarily from the firm by date the payments would commence on the date of petitioner’s withdrawal from the firm and could be counted if necessary as additional qualified_service for his eligibility to retire and receive benefits from winston the winston retirement benefit was offered pursuant to the firm’s partnership_agreement which was subject_to modification by the partnership most winston partners who were being asked to resign received letters similar to the first one received by petitioner a smaller subset of partners also received letters similar to the second one received by petitioner the terms of the two letters offered severance packages to petitioner and other winston partners if petitioner had accepted the terms offered in the letters he would have received payments totaling dollar_figure petitioner did not voluntarily resign from winston by the date deadline however as of date he no longer received partnership payments performed work on behalf of winston clients or used winston office space initially petitioner and eventually his attorneys negotiated with representatives from winston in an attempt to reach agreement as to the terms of petitioner’s severance in all separate drafts of a settlement agreement were negotiated before the final agreement was signed on date negotiations between petitioner and winston were contentious and lasted approximately months initially petitioner represented himself in talks with winston the principal dispute concerned the amount of retirement benefits petitioner was to receive upon his withdrawal from the firm petitioner believed that he was entitled to receive a larger annual retirement payment than that offered and that his priority in receiving that payment should be subordinate to only a small_group of other retired partners petitioner’s initial negotiating objective was to increase the amount of his retirement payments and gain assurance that his priority in receiving the retirement payments would not be diluted as a result of initial negotiations winston completed a first draft of a final settlement agreement on date this draft included clause b which provided for a dollar_figure lump-sum payment to petitioner the dollar_figure lump-sum payment approximated months of petitioner’s partnership income the draft also included clause c which provided for dollar_figure monthly bridging payments from date until such time as petitioner became active in winston’s retirement_plan these monthly payments were essentially the same as the annual payments of dollar_figure offered in the original date severance letter the negotiations continued without agreement and the next three proposed drafts of an agreement included similar provisions but with additional language reducing the dollar_figure lump sum by amounts which winston had already advanced to petitioner the first four drafts of the agreement provided for total cash payments to petitioner of dollar_figure that amount is commensurate with the dollar_figure offered under the severance letters the dollar_figure difference appears to be attributable to a 3-month variation in petitioner’s retirement date under the letters as opposed to the draft agreements dollar_figure x months during date approximately months after negotiations began petitioner began receiving psychotherapy treatment for depression petitioner initiated the counseling treatment at the request of his wife mary king-knoll whose background includes a master’s degree in psychology petitioner had been withdrawn from his family’s activities moody and despondent petitioner received psychotherapy treatment from date through date prior to this time petitioner had never been treated for depression or other emotional problems on date petitioner began treatment with a psychiatrist who prescribed medication in an effort to treat the depression a few weeks later petitioner was treated at a hospital emergency room for a condition described as a major depressive disorder--single episode the total cost for all of petitioner’s psychological treatment amounted to approximately dollar_figure a portion of which was paid under winston’s health insurance plan during the negotiations petitioner did not inform the representatives who were negotiating on behalf of winston that he was receiving mental health treatment other members of the knoll family also received therapy treatment at the same time as petitioner petitioner’s son had suffered with a bipolar disorder for more than years and two of petitioner’s daughters underwent therapy for problems relating to a car accident in addition ms king-knoll received treatment to help her cope with the problems of other family members when negotiations began petitioner was not aware of the tort of intentional infliction of emotional distress iied or the tax benefits associated with that type of settlement several months after initiating counseling treatment petitioner learned of the tax benefits for personal injuries from george leonard who along with petitioner was asked to resign on date petitioner and mr leonard coordinated their negotiation efforts with winston by hiring the same attorney to represent them and they regularly discussed the terms of their respective agreements mr leonard supplied petitioner with language for a clause b specifying that payments received by petitioner were in satisfaction of personal injury claims mr leonard also informed petitioner that winston had readily agreed to allocate amounts toward personal injury claims for another partner who was being severed from winston approximately month after being informed by mr leonard about the personal injury information petitioner proposed that a personal injury clause be inserted into the draft agreement it was not until summer and after petitioner learned of the tax benefits relating to personal injury settlements approximately months after petitioner began psychological counseling that he introduced a claim for personal injuries into the negotiations on date approximately months after receiving the date severance letter petitioner proposed revision of clause b of winston’s date draft agreement the proposed revision contained only general references that the dollar_figure lump-sum payment was for personal injury as follows in consideration of mr knoll’s release of defamation intentional infliction of emotional distress loss of personal reputation and other personal injury claims described in paragraph n of this agreement deborah haude was the winston attorney who was primarily responsible for negotiating settlement agreements with severed partners ms haude was experienced in employment torts and during the course of the negotiations she also consulted with other winston attorneys who specialized in taxation and employment torts during a break in the date meeting ms king-knoll spoke with ms haude in the restroom ms king- knoll indicated to ms haude that the extended negotiations and winston’s manner of negotiating was destroying petitioner petitioner however did not make ms haude and or winston aware of a specific tort claim such as the iied claim ms haude and other winston negotiators knew that the negotiations caused petitioner stress however they did not know that he was receiving counseling treatment or know of his emergency room visit petitioner did not specifically assert an individual personal injury claim during negotiations and winston did not attempt to verify any of the personal injury claims included in clause b of the final agreement the personal injury language was accepted by winston and substantially_similar provisions were included in all successive draft agreements as well as in the final agreement this revised draft provided for approximately dollar_figure in payments to petitioner several additional revisions of the date draft agreement occurred prior to the signing of the final agreement on date changes were made in each draft agreement as to the allocation of funds to a lump-sum and or monthly bridging payments however the total amount of payments in every draft agreement with one exception and the final agreement was within dollar_figure of the dollar_figure original severance offer contained in the first draft agreement the one exception involved a date draft agreement providing for dollar_figure in total payments the dollar_figure amount was an oversight which was corrected increased to approximately dollar_figure less than a week later in addition to reallocating the lump-sum and bridging payments the amount to be allocated to the personal injury clause b was increased an date draft agreement contained a dollar_figure allocation to settlement of personal injury claims the personal injury allocation increased to dollar_figure in a date draft agreement dollar_figure in a date and succeeding draft agreements and to dollar_figure in the date final agreement the final agreement provided for a lump-sum payment of dollar_figure to be paid_by date less dollar_figure advanced to petitioner on date and one payment of dollar_figure to be paid on date petitioner’s retirement date per the final agreement was date in addition the agreement did not require the repayment of the dollar_figure advanced to petitioner prior to the final agreement ultimately petitioner received dollar_figure dollar_figure dollar_figure and dollar_figure the final agreement in pertinent part contains the following personal injury clause in consideration of mr knoll’s release of all claims for compensatory_damages defamation intentional and negligent infliction of emotional distress loss and diminishment of personal reputation and all other claims of personal injury including but not limited to those described in subparagraph n of paragraph of this agreement the firm will pay mr knoll a lump sum payment in the amount of dollar_figure subparagraph n of paragraph of the final agreement was a general release the language of which was substantially unchanged from the time of the first draft through the final agreement in particular the general release paragraph was not changed even after petitioner had introduced the personal injury element into the negotiations during the audit examination petitioner asserted in a date letter that his settlement payment from winston was for a release of his claims for iied defamation and diminishment of personal reputation petitioner contended that the defamation and diminishment of personal reputation claim was based on certain improprieties of winston’s managing partner at the time petitioner left the firm the managing partner’s improprieties were not discovered or made public until approximately months after petitioner proposed the personal injury clause be added to the agreement petitioner did not raise a specific defamation and diminishment of personal reputation claim in negotiations with winston and did not assert that position at trial between date and date winston made five separate payments to petitioner which totaled dollar_figure the payments were issued pursuant to petitioner’s request and he used them to pay estimated state_income_tax bills and to make a keogh_plan contribution upon receiving each payment petitioner signed documents confirming that he received an advance from winston on each of the five respective dates the signed documents also contained the condition that the advances would be recaptured from any lump-sum payment the firm might agree to give petitioner upon his transition from status as an active partner all of the payments were reflected in forms k-1 partner’s share of income credits deductions etc as petitioner’s share of the firm’s annual partnership income petitioner reported the receipt of the dollar_figure on his federal_income_tax return using form_8082 notice of inconsistent treatment or amended_return on the form_8082 petitioner reported a difference of dollar_figure from the amount reflected on his form k-1 for winston’s tax_year ending date and the amount reported as income on his federal tax_return petitioner included as an attachment to the form_8082 a detailed explanation of the difference the explanation reflected that petitioner was in the process of being severed as a partner from winston and that the amount and character of his severance agreement were still in dispute the explanation further reflected that the dollar_figure in payments was not taxable_income until the severance agreement and character of the payments were resolved petitioner using a form_8082 reported the dollar_figure as income on his federal_income_tax return he reflected a dollar_figure difference from the amount shown as income on his form k-1 from winston for its tax_year ending date petitioner provided the explanation that the difference was due petitioner reported a dollar_figure difference on form_8082 notice of inconsistent treatment or amended_return however the amount of advances received by petitioner totaled dollar_figure to the fact that the payments were loans until the character of the payments was resolved on date based on this theory petitioner contended that the income was properly reported on petitioner’s federal_income_tax return because the resolution of its character occurred in winston’s fiscal_year ended date opinion this controversy concerns the proper reporting of settlement payments received by petitioner in connection with his severance and or being relieved from his position as a partner in a law firm petitioner contends that the dollar_figure was paid to him to settle a personal injury claim and is excludable from income under sec_104 respondent contends that the payment was in consideration of petitioner’s severance from the law firm and not in settlement of a tort claim a second issue concerns whether payments totaling dollar_figure received by petitioner prior to the final settlement were nontaxable loans or taxable advances finally we must decide whether petitioners are liable for an accuracy-related_penalty under sec_6662 i is the dollar_figure settlement payment excludable from gross_income under sec_104 a general rules e xcept as otherwise provided gross_income for the purpose of calculating federal_income_tax includes all income from whatever source derived sec_61 this definition is sweeping in scope and exclusions from income are to be narrowly construed see 515_us_323 further exemptions from taxation are not to be implied they must be unambiguously proved 485_us_351 the statute and regulations provide that compensation_for services including severance or termination pay is expressly encompassed within the definition of gross_income see sec_61 sec_1 a income_tax regs sec_104 provides for an exclusion_from_gross_income for certain payments received as compensation_for injuries or sickness specifically section provides sec_104 compensation_for injuries or sickness a in general --except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include-- the amount of any damages received whether by no question has been raised with respect to the burden_of_proof or production under sec_7491 the amendments added to sec_104 by the small_business job protection act of publaw_104_188 sec a 110_stat_1838 do not apply because the amendments are effective for amounts received after date suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness the regulations under sec_104 provide that the term damages received whether by suit or agreement means an amount received other than workmen’s compensation through prosecution of a legal suit or action based upon tort or tort- type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs in commissioner v schleier supra the u s supreme court established a two-prong test for determining whether a taxpayer is eligible to exclude income under sec_104 the taxpayer must demonstrate that the underlying cause of action giving rise to recovery is based upon tort or tort-type rights and that the damages were received on account of personal injuries or sickness see commissioner v schleier supra pincite b contentions of the parties petitioner contends that the dollar_figure payment he received from winston was a result of arm’s-length negotiations resulting in a settlement solely for his release of an iied claim respondent contends that the dollar_figure settlement payment was a portion of a severance payment and not consideration for a release of a specific iied claim c discussion the first requirement for exclusion under sec_104 is that the claim underlying the settlement agreement must be based on tort or tort-type rights commissioner v schleier supra a tort is defined as a ‘civil wrong other than breach of contract for which the court will provide a remedy in the form of an action for damages ’ 504_us_229 quoting keeton et al prosser keeton on the law of tort sec_2 in the absence of a general federal common_law of torts or controlling definitions in the internal_revenue_code we look to state law to determine the nature of the claim litigated 304_us_64 403_us_190 the claim must be bona_fide but it need not be sustainable or valid see 98_tc_1 in illinois tort law applies in situations where society recognizes a duty to exist wholly apart from any contractual undertaking collins v reynard n e 2d ill iied has been recognized as a tort under illinois law see valentino v hilquist n e 2d ill this court has also recognized the infliction of emotional distress as a tortlike claim qualifying for exclusion under sec_104 see bland v commissioner tcmemo_2000_98 in this case petitioner contends that he suffered iied due to the conduct of winston during negotiations specifically petitioner contends that winston failed to return or delayed in returning his telephone calls and refused to meet and negotiate for substantial periods of time petitioner contends he became distressed over this conduct and required psychological treatment petitioner’s contention that he suffered from depression is supported in the record the insertion of the personal injury clause into the settlement agreement however was motivated solely by tax considerations over the months of negotiations winston held firm to the original severance offer of approximately dollar_figure by attempting to characterize the settlement as received for personal injury petitioner aspired to maximize his recovery by lessening or eliminating the tax burden the record is not so clear however as to whether petitioner’s depression was causally linked to an iied claim or to the negotiation process with winston during the same period as the negotiations with winston petitioner’s son suffered from a bipolar disorder his daughters were undergoing therapy for problems relating to a car accident and his wife was receiving treatment to help her cope with the problems of other family members it is difficult to discern a particular cause for petitioner’s depression especially because it could have been in part or whole attributable to natural depression that may accompany a loss of employment after years with the same firm on the other hand winston would be paying approximately the same amount that was originally offered to petitioner these circumstances call into question whether petitioner’s iied claim or winston’s agreement to characterize the settlement as for personal injury was bona_fide the terms of the settlement agreement were negotiated over a 2½-year period throughout that period the total dollar amount being offered by winston remained at approximately dollar_figure it is significant that the personal injury clauses were included in proposed drafts of a settlement agreement substantially after negotiations began and that the dollar_figure offer was not materially increased after the insertion of the personal injury claim or clause the payment offers in the march and date letters and the first four drafts of the settlement agreement characterized the settlement as being entirely in exchange for petitioner’s severance from winston up to that point petitioner was unsuccessful in negotiating an increase in the amount of benefits for the severance it was only after petitioner learned from george leonard that settlement proceeds from personal injury claims could be excluded from taxable_income that petitioner proposed recharacterizing a part of the settlement payment as being for personal injury most significantly the settlement amount received by petitioner was not increased for personal injury claims over and above the amount originally offered as severance_pay it had become clear to petitioner that winston would not increase the amount of its original offer approximating dollar_figure petitioner’s motivation and purpose for proposing the personal injury clause was to increase the net amount of money he would realize from the settlement by attempting to reduce the tax burden on the amount being offered equally significant is the fact that petitioner did not make ms haude or any of the winston representatives aware of his medical records or the details of any personal injury nor did petitioner attempt to show that winston was the cause of any injury petitioner and winston eventually agreed to include the personal injury clause and to assign an amount to it without addressing the merits of any such claim the following excerpt from ms haude’s testimony supports the above conclusion beginning in summer of ed was talking about tort damages and could we deliver some of the money tax- free and we had extended conversations about whether why and what kind of money could be deliverable tax- free in reaching our conclusion we also considered the fact that petitioner’s bases for a personal injury claim were not specifically or adequately supported in the record petitioner contends that the dollar_figure lump-sum settlement payment was solely for the release of his iied claim the final agreement between petitioner and winston however included a release for defamation and loss of personal reputation negligent infliction of emotional distress and other personal injuries petitioner’s bases for sec_104 treatment over time have been inconsistent in a date letter to the commissioner’s examining agent petitioner claimed that the cause of his defamation and diminishment of personal reputation claim was certain improprieties of winston’s managing partner at the time petitioner left the firm that position changed for purposes of trial in addition the record reflects that the improprieties of winston’s managing partner were not disclosed until approximately years after petitioner left winston during date winston’s managing partner resigned petitioner proposed defamation and loss of personal reputation as part of the personal injury clause on date this was approximately months before the former managing partner’s improprieties were known to petitioner accordingly his administrative position before the internal_revenue_service irs was an afterthought and lacked verity even if we were to hold that petitioner’s iied tort claim was bona_fide it must also be shown that the settlement amount was paid on account of personal injuries personal injuries that may be excluded from gross_income under sec_104 can include harms that are tangible intangible physical and nonphysical see commissioner v schleier u s pincite n intangible harms include those affecting emotions reputation or character see eg bland v commissioner tcmemo_2000_98 because iied is an emotional injury petitioner’s claim is personal in nature in addition to the nature of the injuries entitlement to sec_104 benefits depends on the purpose of the payment see 105_tc_396 affd 121_f3d_393 8th cir the critical question is in lieu of what was the settlement amount_paid id determining the purpose or intent of a payment is a factual inquiry that takes into account the terms of the agreement and the setting in which it was reached and carried out see stocks v commissioner t c pincite if the payor’s intent cannot be clearly discerned from the settlement agreement his or her intent must be determined from all the facts and circumstances of the case in issue there 102_tc_116 affd in part revd in part and remanded 70_f3d_34 5th cir an employer-payor’s lack of knowledge about the claimed personal injury is indicative that the payment was not made on account of a personal injury see eg keel v commissioner tcmemo_1997_278 after a careful review of the record we hold that winston did not intend to make the dollar_figure settlement payment to petitioner to release his iied claim it is true that sec_2 of the final agreement contains a reference to intentional and negligent infliction of emotional distress that language is part of a more generalized form of release in exchange for the dollar_figure payment in addition to the release of any claim for intentional and negligent infliction of emotional distress mr knoll also released any claim for compensatory_damages defamation loss and diminishment of personal reputation and all other claims of personal injury there is no specific allocation in the final agreement to petitioner’s iied claim of greater significance is the fact that neither ms haude nor winston knew of any specific injury or claim by petitioner winston negotiators may have been aware that petitioner was experiencing stress in connection with his separation and the extended negotiations ms haude was also advised by ms king- knoll that winston was destroying petitioner however ms king-knoll’s comment was at best ambiguous and gave no specific indication that petitioner was experiencing psychological problems requiring treatment during the negotiations petitioner did not assert a specific tort claim including iied against winston in connection with the negotiations and ultimate settlement petitioner did not notify winston or its representatives of the fact that he was receiving treatment for depression or of his emergency room visit and winston did not initiate any factual inquiry as to the validity of an iied claim the record is silent about whether the parties negotiated the release of any specific tort claim it does not appear that there was a quid pro quo for release of any tort or personal injury claim in addition it does not appear that the parties engaged in good_faith adversarial arm’s-length negotiations relating to the personal injury clause winston was not motivated to resist the inclusion of a personal injury clause and it had nothing to lose by agreeing to the clause the clause did not obligate winston to make additional monetary payments to petitioner in excess of the original offer before petitioner proposed the change to clause b personal injury claims were already included in the general release section of the draft agreement in effect nothing changed other than winston’s agreement to some wording concerning personal injuries winston merely agreed to a more specifically worded personal injury release and to reallocate a portion of the same monetary payment that was on the table for more than years winston did not admit any wrongdoing and was substantively in the same position it would have been if it did not agree to the change it is also likely that the changes in the final agreement were not intended to have any different effect on winston’s financial or tax reporting from those that would have resulted had petitioner accepted winston’s initial offers in summary winston agreed to change the form of its original severance offer to accommodate petitioner and facilitate a settlement after more than years of protracted negotiations the substance of the agreement however remained the same as that of the original severance offer accordingly we hold that the dollar_figure was not paid on account of personal injuries and is not excludable from petitioners’ gross_income under sec_104 we hold further that the dollar_figure was severance_pay or compensation and therefore includable in petitioners’ gross_income d year of inclusion petitioner contends in the alternative that if the dollar_figure is not excludable from income the payments constitute his share of partnership income and should be included in income with respect to the fiscal_year of the partnership or for petitioner’s tax_year see sec_706 respondent contends that the proceeds are severance payments and should be included in income for the year petitioner received the payment under sec_451 amounts received are included in gross_income for the taxable_year in which received by the taxpayer unless it can be accounted for in a different period under an acceptable method_of_accounting sec_451 see 115_tc_605 we have held that the dollar_figure in lump-sum payments was a severance payment to petitioner there is no evidence that a form k-1 was issued by winston with respect to the dollar_figure indeed petitioner and winston attempted to treat the dollar_figure as settlement of petitioner’s personal injury claims petitioner was no longer an employee or partner of winston the purpose of the negotiation was to effect the severance of petitioner’s relationship from winston and the final settlement and payment were the culmination of the severance moreover the final settlement agreement and the dollar_figure payment represented the final settlement of all of the parties’ rights and obligations in the relationship and in no way were intended to represent petitioner’s share of partnership income accordingly the receipt of both payments during date by petitioner a cash_basis taxpayer results in income taxable in petitioner’s tax_year and we so hold ii were payments totaling dollar_figure received by petitioner prior to the final settlement nontaxable loans or taxable advances petitioner contends that five payments totaling dollar_figure and received between date and date were loans from winston his contention is based on the premise that he would have been required to repay the amounts received if a settlement agreement had not been reached petitioner also contends that if the advances are held to be income they should not be considered taxable_income until the time the settlement agreement was reached and he was no longer obligated to repay them respondent contends that the payments were not bona_fide loans to petitioner because winston did not intend to enforce the advances as loans therefore the payments should have been included in petitioner’s income for the tax_year dollar_figure gross_income is construed broadly to reach any accession to wealth realized by a taxpayer over which the taxpayer has ‘complete dominion’ fla progress corp v commissioner 114_tc_587 quoting 348_us_426 generally the proceeds of a loan do not constitute income to the borrower because the benefit is offset by an obligation to repay see 48_tc_640 whether a bona_fide debtor-creditor relationship exists is a question of fact to be determined upon consideration of all the pertinent facts in the case 52_tc_255 affd 422_f2d_198 5th cir birnbaum v commissioner tcmemo_1993_485 for a disbursement to constitute a loan at the time funds are transferred the recipient must intend to repay the proceeds and respondent maintained alternative protective positions in the notices of deficiency by determining deficiencies attributable to the dollar_figure in the and tax years petitioner did not report the amount until the year when the entire matter was completely settled the parties in their arguments on brief frame the ultimate question in terms of whether the dollar_figure is reportable in or the lender must intend to enforce repayment see 88_tc_604 affd without published opinion 855_f2d_855 8th cir the record reflects that winston did not intend to enforce repayment of the advances made to petitioner the most compelling indication of this fact is that winston included the full amount of the advances in petitioner’s form k-1 for the partnership’s tax_year ending date winston also refused mr knoll’s request to recharacterize the payments as a loan or as a payment for a release of a tort-type personal injury claim in addition sec_2 of the final settlement agreement allocates the dollar_figure of payments as in satisfaction of items including salary draw guarantee bonus partnership income or profits fees fee participation these facts do not support characterizing the proceeds as a loan other facts add additional support for the conclusion that winston did not intend the advances to be loans petitioner signed acknowledgments of receipt each time he received a payment from winston notably the forms did not include terms of repayment did not require petitioner to pay interest and did not require petitioner to pledge collateral while the acknowledgments stated that each payment would be recaptured from any lump-sum payment the firm may agree to pay petitioner in light of other more compelling evidence this fact is not sufficient to characterize the advances as loans there were no restrictions or conditions precedent to petitioner’s use of the advances further upon receipt petitioner had dominion over and an unfettered right to use the advances accordingly we hold that the aggregate advance_payments of dollar_figure were reportable as taxable_income in petitioner’s tax_year iii are petitioners liable for penalties under sec_6662 for substantial_understatement of tax or the negligent disregard of the rules and regulations sec_6662 provides for a 20-percent penalty on any understatement_of_tax attributable to negligence or disregard of the rules or regulations or any substantial_understatement of income taxdollar_figure pursuant to sec_6662 negligence includes any failure to make a reasonable attempt to comply with the internal_revenue_code including a careless reckless or intentional disregard of the code a substantial_understatement of tax exists if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 if an understatement exists it may be reduced by the portion of the understatement for which the taxpayer had substantial_authority or the amount for which the taxpayer disclosed relevant facts and had a as previously noted no question has been raised with respect to the burden_of_proof or production under sec_7491 reasonable basis to support the tax treatment sec_6662 for the purposes of this section a taxpayer is negligent when he or she fails to do what a reasonable and ordinarily prudent person would do under the circumstances 91_f3d_670 4th cir affg tcmemo_1995_46 whether a taxpayer acted with reasonable_cause and good_faith is measured by examining the relevant facts and circumstances and most importantly the extent to which he attempted to assess his proper tax_liability see 85_tc_934 stubblefield v commissioner tcmemo_1996_537 sec_1_6664-4 income_tax regs the record we consider reflects that petitioner did not reasonably attempt to properly assess his income_tax_liability with respect to the dollar_figure received from winston the notes taken by petitioner during the negotiations with winston and his trial testimony both reveal that he knew which tort claims were and were not taxable petitioner’s revision of the settlement payment allocations toward the release of several tort claims was motivated by the need to lessen his tax burden and not because of any specific tort claim the settlement agreement and release contain several tort claims with no specific allocation years later at trial petitioner attempted to narrow the list to those tort claims that he might have a chance to substantiate petitioner also took a position at trial inconsistent with the position he asserted with the irs auditor petitioner asserted to the commissioner’s examining agent that he was compensated for claims of defamation and loss of personal reputation and iied petitioner then abandoned the defamation and loss of personal reputation claim at trial because he did not have a valid argument supporting the claim petitioner is a lawyer with experience in tax-advantaged financing he negotiated and structured the settlement agreement to secure tax advantages that he knew were valid in form only and not in substance conversely petitioner disclosed relevant facts and had a reasonable basis to support his tax treatment of the dollar_figure in advances he received from winston petitioner disclosed on his tax_return the difference between the amount that appeared on his form k-1 and the amount that he reported he also provided a detailed explanation for this treatment further based on the acknowledgments he signed petitioner could have reasonably concluded that he would be obligated to repay the advances if a settlement agreement had not been reached accordingly we hold that petitioner is subject_to the accuracy- related penalty under sec_6662 for his treatment of the dollar_figure in lump-sum payments but not subject_to a penalty for his treatment of the dollar_figure in advance_payments to reflect the foregoing decisions will be entered under rule
